DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11-13, filed 06/16/2022, with respect to 35 USC 102/103/112 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 3,13,15,19,30,32,34-38,48 and 57-59 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 19, for which Claims 3, 13, 15, 30, 34-38 depends, Claim 48, for which claims 57 depends, and Claims 58, for which claims 59 depends, and Claim 32 teaches limitations: “the main cavity of the junction box liner is defined by a top wall, a bottom wall, a right wall, a left wall, a rear wall, and the open front thereof, and wherein the first enclosed electrical interconnect assembly is enclosed behind the rear wall” or “the exterior electrical connection points are in the form of spring-biased backwire or back-stab electrical connections accessible via small openings, and wherein the exposed ends of the building wiring are inserted into the small openings and held in place by the spring-bias of said electrical connections” or “the locking mechanism is adapted to be manually coupled to a wall of the junction box liner, while the interchangeable device module is in the junction box liner and the electrical contacts of the interchangeable device module and the electrical contacts of the base unit are plugged together, such that the interchangeable device module cannot be removed from the junction box liner without unlocking the locking mechanism” or “the first electrical interconnect assembly includes a circuit interrupter adapted to disable or de-energize the electrical contacts of the base unit when the electrical contacts of the interchangeable device module and the electrical contacts of the base unit are not plugged together” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Premoshis (US2908743) is the closest prior art of record .
Regarding Claim 19,  Premoshis teaches, in Fig. 1, a modular wall-mounted electrical circuit device assembly, comprising: (a) an electrical junction box (10a) adapted to be mounted on or in a wall (8) with exposed ends (9a,9b) of building wiring disposed therein (Fig. 1), wherein the junction box includes a top wall ---(10a- top), a bottom wall (10a –bottom), a right wall (not shown- right of 10), a left wall (not shown-left of 10), a rear wall (10d, 10e), and an open front (area around where 10b is); (b) a modular circuit device (14) installed in the junction box, through the open front thereof (see fig. 1), wherein the modular circuit device includes: (i) a base unit (14) having a junction box liner (13a) that defines a main cavity (14) having an open front and a closed rear (see Fig. 1), a plurality of exterior electrical connection points (16, 17), a plurality of electrical contacts (15) disposed in the rear of the main cavity, and an enclosed first electrical interconnect assembly (nut, see Fig. 1, Fig. 3) that electrically connects the plurality of electrical contacts to the plurality of exterior electrical connection points (see Fig. 1), wherein the exposed ends of the building wiring are electrically connected to the exterior electrical connection points (Fig. 3), and (ii) an interchangeable device module (18) having a housing, a forward-facing circuit device (21) disposed at the front of the housing (Fig.1), a plurality of rearward-facing electrical contacts (19) disposed at the rear of the housing (Fig. 3), and a second electrical interconnect assembly (not shown via 20) enclosed within the housing (18), wherein the interchangeable device module is removably installed in the main cavity of the base unit, via the open front thereof, such that the electrical contacts of the interchangeable device module and the electrical contacts of the base unit are plugged together (see Fig. 3); and (c) a cover plate (11) mounted to a front of the modular circuit device such that the modular circuit device and the electrical junction box are covered thereby but with the forward-facing circuit device extending therethrough to permit a user to operate said circuit device (Fig. 2, Fig. 3), wherein the electrical contacts of the interchangeable device module and the electrical contacts of the base unit each arranged in a respective pattern (see Fig. 1) such that the interchangeable device module may only be operatively installed in the base unit if the pattern of the electrical contacts of the interchangeable device module matches the pattern of electrical contacts of the base unit (see Fig. 3).	Premoshis does not teach the above allowable limitations.
Similar reasoning can be made for the other allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848